Title: To Thomas Jefferson from Hore Browse Trist, 6 March 1804
From: Trist, Hore Browse
To: Jefferson, Thomas


               
                  Dear Sir, 
                  New Orleans 6 March 1804
               
               Captain Lewis by letter from Massac under date 10 November last, informed me, that he had address’d to my care at Fort Adams three Boxes, requesting two of them to be forwarded you, and the other to Mr Peale in Philadelphia. Immediately on the receipt of this letter, I wrote my Deputy at Fort Adams enjoining his strict attention to the subject, and also mentioned it particularly at Natchez to Major Claiborne. Unfortunately however the owner of the Boat in which they were sent, on his arrival at Natchez, was put in prison, and in consequence of his giving no information to any person relative to the Boxes, two of them were sunk in the river, & the third broken open, & the Contents stolen or destroyed. This to me is a most mortifying event, not only from the disappointment to Captain Lewis, but also that notwithstanding every precaution on my part for their safe conveyance, I have been prevented gratifying you with these curiosities, which in all probability would have thrown some additional light upon the natural history of our Country. Their destruction I have reason to beleive was designed, but Mr Briggs, being at the time on the spot, is better acquainted than myself, with the whole circumstances of this nefarious outrage. I have requested however that no exertions may be spared to recover them if possible.
               It was my intention to have presumed upon your patience with a few observations I thought it my duty to make, relative to some particulars, as well as the general political aspect of this Country, but my friends Isaac Briggs and Robert Williams sailing tomorrow for the seat of General Government, more than precludes the necessity of such a communication, they possessing greater capacity, & being likewise able to enter more into detail verbally, than the limits of a letter would justify.
               By the Ship Mars for Philadelphia I took the liberty to send you a Barrel of Paccans and by the Schooner Widow’s Son for the same Port, a small Box containing a Sample of Sugar from one of our neighbouring Plantations. I hope they will be acceptable, & that ere this they have been received. With perfect esteem and respect I offer for your happiness my most sincere wishes.
               
                  Hore Browse Trist 
               
            